Citation Nr: 1328034	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  99-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a psychiatric disability other than post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to January 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The RO first denied a claim for service connection for PTSD by a June 1985 rating decision.  The March 1998 rating decision currently on appeal again denied the Veteran's claim for service connection for PTSD.  In September 2003 the Board issued a decision reopening the Veteran's claim for service connection for PTSD, and remanding the reopened claim for further development.  This case was again remanded by the Board in November 2005 and November 2009 in order that the Veteran could be provided hearings before Veterans Law Judges. 

The Board issued a decision that denied entitlement to service connection for PTSD in April 2011.  The claim for service connection for a psychiatric disability other than PTSD was remanded for further development.  The requested development has been completed, and the matter was been returned to the Board for further appellate review.  

In November 2012, the Board determined that it was necessary to obtain an additional medical opinion from the Veterans Health Administration (VHA) in this matter.  The opinion was received in December 2012.  The Veteran was provided a copy of the opinion in January 2013 and given 60 days in which to respond.  No additional response was received.  The Board will proceed with the adjudication of the Veteran's claim.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  


FINDINGS OF FACT

1.  The Veteran was given psychiatric evaluations on two occasions during service; each of these evaluations was negative for a psychiatric disability, and the discharge examination was also normal. 

2.  The Veteran's psychiatric disabilities include polysubstance abuse, personality disorder, a bipolar disorder, and schizophrenia.  

3.  The preponderance of the medical evidence shows that the Veteran's psychiatric disabilities other than PTSD were not incurred due to active service. 


CONCLUSION OF LAW

A psychiatric disability other than PTSD was not incurred or aggravated due to active service, nor may it be presumed to have been incurred due to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.384 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2012).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability;( 3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim was initially adjudicated before the enactment of the VCAA.  The record reflects that the Veteran was provided the required notice with respect to his claim by means of a January 2002 letter from the agency of original jurisdiction.  More recently, an April 2011 letter provided the Veteran with all notification required by Pelegrini and Dingess.  While this letter was issued subsequent to the rating decision on appeal, the Veteran's claim was readjudicated by subsequent Supplemental Statements of the Case (SSOC).  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Despite any deficiency in the timing of the notice, the Veteran does not argue that he has been prejudiced by this time, and the Board finds no prejudice to the Veteran in the processing of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board further concludes that the duty to assist has been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  Records have also been obtained from the Social Security Administration (SSA).  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  Finally, an expert medical opinion was obtained from a VA psychiatrist in December 2012.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed a psychiatric disability other than PTSD as a result of active service.  He argues that the psychiatric consultations he was afforded during service demonstrate that his current disabilities first began during service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a psychosis such as schizophrenia or a bipolar disorder becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a psychosis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.384.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  This method, however, may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997)

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999), and a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here regarding his proper diagnosis and the etiology of his claimed psychiatric disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A review of the service treatment records shows that psychiatric conditions were not diagnosed on the entrance examination of August 1968, and a history of psychiatric problems was not noted in the corresponding medical history report.  While stationed in California in August 1969, the Veteran underwent a psychiatric evaluation.  It was noted that he had been experiencing personal and military problems, but the examiner ultimately found that there were no significant emotional issues.  A psychiatric consult was obtained in September 1970.  The examiner found that no formal psychiatric diagnosis was warranted, but found some covert aggressive trait.  The January 1971 separation examination was negative for psychiatric conditions. 

The initial post-service records to show any form of psychiatric treatment are VA hospital records dating from March 1985 to April 1985 and from April 1985 to June 1985.  An April 1985 psychological evaluation found that there was no evidence of either a psychotic process or organic impairment.  The impression was a passive-aggressive personality disorder.  The April 1985 to June 1985 summary shows he was admitted for treatment in conjunction with vocational rehabilitation, and the diagnoses were episodic dependence to opiates, in remission; and episodic abuse of cocaine and marijuana, in remission.  Mental status examination did not note any abnormal findings.  

A third VA hospital summary shows that the Veteran was admitted in October 1985 and discharged in January 1986.  He was again admitted for treatment in conjunction with vocational rehabilitation, and the diagnoses were episodic dependence to opiates, in remission; and episodic abuse of cocaine and marijuana, in remission.  Additional treatment records dated through December 1985 show that the Veteran continued to receive treatment for substance abuse issues, without any additional diagnoses being recorded.  

The Veteran was afforded a court ordered VA psychological assessment in August 1991.  The impression was cocaine abuse, and rule out PTSD.  An October 1991 assessment reached a diagnosis of rule out PTSD.  

A March 1993 VA hospital summary shows that the Veteran was admitted for an assessment.  The diagnoses were PTSD, a history of polysubstance dependency, nicotine dependency, and paraphilia.  

The Veteran was afforded a private psychiatric examination in June 1994 as part of his claim for SSA benefits.  The examiner noted his service in Vietnam.  The Veteran reported experiencing psychotic symptoms for the last year or two.  The diagnoses were PTSD, schizo-affective disorder, polysubstance abuse, and rule out intermittent explosive disorder.  The axis II diagnosis was anti-social personality disorder.  

In an August 1994 VA Statement of Patient's Treatment, the Veteran's diagnoses were said to include PTSD, bipolar disorder, and history of polysubstance abuse.  

VA hospital records from January 1997 show that he was discharged with a major depressive disorder, rule out bipolar II disorder, and rule out adult attention deficit hyperactivity disorder.  

A September 1997 letter from a VA doctor and social worker states that the Veteran's diagnoses were PTSD, a mixed bipolar disorder, and a panic disorder with agoraphobia.  He was reported to have received initial treatment from the PTSD team in July 1994.  His initial psychiatric complaints included sleep disorder, flashbacks, intrusive thoughts, social isolation, anger outbursts, memory loss, poor concentration, anhedonia, racing thoughts, suicidal ideation, and homicidal ideation.  The examiners stated that many of these symptoms first became problematic in 1970 during the Veteran's tour in Vietnam.  

A September 1997 VA hospital discharge summary includes diagnoses of bipolar disorder; currently depressed, history of PTSD, and polysubstance abuse. 

The Veteran's VA doctor and social worker wrote a follow-up to their September 1997 letter in May 1999.  The Veteran's diagnoses continued to be PTSD, a mixed bipolar disorder, and a panic disorder with agoraphobia, as well as history of polysubstance abuse and methamphetamine dependence in sustained full remission.  His symptoms were as before.  They stated that most of his psychiatric symptoms began to appear while serving in the military.  He was noted to have been seen by a psychiatrist due to unstable mood and confusion in 1969.  His symptoms became significantly worse following combat in Vietnam, and he was twice seen by a psychiatrist in 1970 due to unstable mood and confusion.  

The Veteran was afforded a VA examination for PTSD by a board of two psychiatrists in January 2000.  The claims folder was reviewed by the examiners.  He was seen for some general problems with coping during service in 1969, but there were no formal psychiatric evaluations.  During the interview, the Veteran did not endorse any bipolar symptoms whatsoever.  The diagnoses were PTSD with depressive features, alcohol dependence in early remission, and poly drug dependence in early remission.  The Axis II diagnosis was mixed personality disorder with schizoid and impulse control features.  

In an August 2000 addendum, the board of two psychiatrists stated that it now appeared the Veteran had not been entirely truthful during his January 2000 examination.  The diagnosis of PTSD was not well supported.  The remaining diagnoses remained unchanged.  

VA treatment records dating from 1998 to 2002 show that the Veteran was in receipt of treatment on a regular basis from VA for his psychiatric disabilities.  Diagnoses during this period included substance induced mood disorder and bipolar disorder.  Treatment records from February 2005 diagnosed PTSD, depression, and possible bipolar disorder, and also note polysubstance abuse. 

A January 2005 letter was received from the same two VA medical professionals who had previously sent letters in September 1997 and May 1999.  The Veteran's symptoms were similar to those reported in the previous letters.  The medical professionals stated that most of the Veteran's psychiatric symptoms began to appear while serving in the military, and he had been seen by psychiatrists on two occasions during service.  They added that the Veteran's psychiatric symptoms became significantly worse as a result of combat trauma.  The diagnoses included PTSD, mixed bipolar disorder, and panic disorder with agoraphobia.  

The Veteran underwent a VA psychiatric examination in March 2005.  His Vietnam service was discussed, and he was said to be extremely vague about his combat experiences.  The examiner reviewed the Veteran's childhood.  He had extremely abusive parents and left home at 15.  During the interview, the Veteran became irate and left 30 minutes into what was planned to be a three hour examination.  Prior to leaving, the examiner believed the Veteran to be an extremely bizarre individual.  There was no evidence of a psychotic disorder but the Veteran was well-medicated.  The examiner noted that his opinion was not as reliable as it would have been due to the Veteran having terminated the examination, but based on the interview it appeared that the primary problem was bipolar disorder of uncertain time of onset but not related to his service in Vietnam.  The examiner was unable to determine if the Veteran had PTSD or any other psychotic process; however, it was the clear opinion of the examiner that the Veteran's primary problem was that of a personality disorder marked by emotional instability, substance abuse, social dysfunction, poor impulse control, and a history of polysubstance abuse.  The examiner did not believe that further neuropsychiatric studies would be beneficial since the Veteran would undoubtedly either over report, under report, or invalidate the results in other ways.  The examiner added that the Veteran was not a credible historian, and was manipulative and vague.  

The Veteran was provided a VA examination of his psychiatric disabilities in May 2011.  The claims folder was reviewed by the examiner, as was his service in Vietnam.  He had a history of multiple arrests and imprisonment, as well as a history of substance abuse.  After a review of the record and the interview and examination of the Veteran, the diagnosis was disorganized type schizophrenia and polysubstance abuse.  It was the examiner's opinion that this mental disorder was completely unrelated to military service.  A July 2011 addendum shows that no changes to the May 2011 report were necessary following a review of the Veteran's records. 

The Board requested an expert opinion from the VHA in this matter, which was completed by a VA psychiatrist in December 2012.  The examiner reviewed the Veteran's claims folder before rendering his opinion.  It was noted that the records show that the Veteran's symptoms have an uncertain onset.  There was evidence that the Veteran was abused as a child, left home at 15, and had a history of incarcerations and homelessness before joining the service.  There was also evidence that polysubstance abuse and a personality disorder started prior to service.  The Veteran had been charged with various offenses during service, and was referred for psychiatric evaluation by his commanding officers on at least two occasions, but a psychiatric disability was not diagnosed on either occasion.  Several psychiatrists indicated that the Veteran's primary issue is a personality disorder.  It was unclear if the Veteran received psychiatric care during the period between his 1971 discharge from service and a 1989 hospitalization.  Hospitalizations and other records from this period show that the Veteran was usually admitted for drug abuse, and that none were related to psychotic symptoms.  The May 2011 VA examiner had diagnosed the Veteran with schizophrenia, disorganized type, and polysubstance abuse in full remission.  The opinion of this examiner that the Veteran's mental disorder was unrelated to service was reported, and the contrary opinions contained in the letters from the Veteran's VA healthcare providers were also discussed.  

Based on the above, the December 2012 examiner opined that it was less likely than not that the Veteran's psychiatric disability other than PTSD had its onset during service.  It was also not likely that any pre-existing psychiatric symptoms worsened during service.  The opinion was based on the absence of any history of psychotic symptoms during service or at the time of subsequent post service evaluations until as late as 2009.  There was a history of manic and depressive episodes which made a diagnosis of bipolar disorder likely, and it was likely that he had an anti-social personality disorder.  In support of this opinion the examiner cited the two psychiatric examinations conducted in service that were negative for a psychiatric disability, as well as the apparent gap in treatment from 1971 to 1989.  Finally, it was the examiner's impression that some of the Veteran's issues were likely to have onset prior to service, including the polysubstance dependence and anti-social personality disorder.  There was no evidence that these became worse during service, and the examiner again referred to the two in-service psychiatric examinations that failed to find a psychiatric disability to support this opinion.  

After careful consideration of the Veteran's contentions and the evidence, the Board finds that entitlement to service connection for a psychiatric disability other than PTSD is not warranted.  The preponderance of the evidence is against a finding that the disability began during service or as a result of service.  

Initially, the Board notes that there is some suggestion in the record that the Veteran's psychiatric problems are either based on his experiences prior to service or existed prior to entry into service, especially in regards to his personality disorder and substance abuse.  The August 1968 entrance examination, however, found that the Veteran was normal.  

The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2012).  As there is no clear and unmistakable evidence that an acquired disability existed prior to service, the possibility of aggravation does not need to be further addressed.  Even if it were to be assumed that a disability existed prior to service, the December 2012 opinion states that there is no evidence is became worse in service. 

Furthermore, the Board notes that the Veteran has been diagnosed with many psychiatric disabilities other than PTSD.  Several examiners, including the March 2005 VA examiner, have opined that his primary problem is a personality disorder.  Personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Therefore, service connection may not be established for the Veteran's personality disorder, which has most frequently been characterized as antisocial personality disorder.  

Similarly, the evidence shows that the Veteran has been frequently treated for polysubstance abuse.  In fact, between the Veteran's 1971 discharge from service and the late 1980s, the only disability noted in the records was polysubstance abuse.  The law and regulations provide that compensation shall not be paid if the claimed disability or death was the result of the person's own willful misconduct or abuse of alcohol or drugs.  Use to the point of addiction is considered willful misconduct.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2012).  See also VAOPGPREC 2-97.  

This leaves only a psychiatric disability other than PTSD, which has been diagnosed at various times as schizophrenia, bipolar disorder, and depression, for consideration for service connection.  

In order to determine whether or not the Veteran's psychiatric disability was incurred due to service, the Board will examine the opinions from the experts who are competent to talk about the etiology of these disabilities.  

The record contains three letters from the same two VA health care providers dated September 1997, May 1999, and January 2005.  The content of these letters are very similar, in that they refer to the Veteran's two psychiatric evaluations in service, and conclude that most of the Veteran's psychiatric symptoms began to appear while serving in the military.  

In contrast, the March 2005 VA examiner, the May 2011 VA examiner and the December 2012 VHA examiner each opined that the Veteran's psychiatric disability other than PTSD was not related to active service.  

The Board finds that the most probative opinion is that of the December 2012 VHA examiner.  The March 2005 examiner noted that his opinion was based on an incomplete examination and would not be adequate.  The May 2011 VA examiner did not provide any reasons and bases for his opinion, and it is therefore afforded little evidentiary value.  As for the opinion contained in the September 1997, May 1999, and January 2005 letters that the Veteran's symptoms initially began during service, this is not supported by the service treatment records.  It is true that the Veteran underwent psychiatric evaluations on two occasions during service; however, neither of these evaluations notes the symptoms listed in these letters.  In fact, neither of these examinations found that the Veteran had a psychiatric disability.  There is no indication that these professionals reviewed these service records before expressing their opinion.  Furthermore, these examiners do not discuss whether or not the symptoms reportedly experienced in service were due to an acquired psychiatric disability or to a personality disorder.  

In contrast, the December 2012 VHA examiner specifically cites to the fact that the Veteran's two examinations in service were negative for a psychiatric disability as a reason for concluding that his current disability was not incurred due to service.  The examiner adds that there was no evidence of a psychiatric disability following discharge from service until approximately 1989, which was 18 years after discharge.  This is also an accurate description of the evidence, as the only records from this period are for treatment of substance abuse.  In fact, records from April 1985 found that there was no evidence of a psychotic process.  The Board notes that as the December 2012 opinion is based on an accurate report of the record, it is the most probative.  This opinion holds that the Veteran's psychiatric disabilities were not incurred due to service, and the Board agrees with this assessment.  

In reaching this decision, the Board has considered the Veteran's contentions that his current psychiatric symptoms are the same for which he was treated in service.  The Veteran is competent to report these symptoms, including their date of onset.  However, he is not shown to have the requisite medical training to be competent to determine if the symptoms are due to a psychiatric disability, a personality disorder, or his substance abuse.  Furthermore, VA examiners have noted that the Veteran is not an accurate historian, which makes his reports of his symptoms less than credible.  Therefore, the Veteran's opinion is less probative than that of the May 2011 and December 2012 VA examiners.  

The Board has also considered whether or not a relationship between the Veteran's current psychiatric disabilities and active service is established by continuity of symptomatology, but finds it is not.  The two psychiatric evaluations in service were negative for a psychiatric disability, as was the January 1971 separation examination.  Following service, there is no evidence of a psychiatric disability during the first year after discharge.  In fact, there is no evidence of treatment for any psychiatric disabilities other than polysubstance abuse between discharge and the late 1980s, and as previously noted an April 1985 record specifically noted that there was no evidence of a psychotic process.  The Veteran did not report experiencing any symptoms attributable to an acquired psychiatric disability during this period, and his competency and credibility to do so have already been addressed.  The approximately 18 year gap between discharge and the initial onset of a psychiatric disability makes the Board unable to find that there is a continuity of symptomatology between active service and the Veteran's current disability.  

As the preponderance of the evidence is against a finding that there is a relationship between the Veteran's current psychiatric disabilities and active service either on the basis of medical opinion or continuity of symptomatology, entitlement to service connection is not established. 


ORDER

Entitlement to service connection for a psychiatric disability other than PTSD is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


